Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 31, 2002, convicting defendant, upon his plea of guilty, of robbery in the second degree and sentencing him to a term of five years, unanimously affirmed.
After making an appropriate inquiry, the court properly exercised its discretion in denying defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The plea allocution record contradicts defendant’s assertion of innocence and establishes that he knowingly, intelligently and voluntarily pleaded guilty. Defendant received a sufficient opportunity to consider the plea offer and never requested any additional time. We reject defendant’s claim that the plea was the product of threatening conduct by the court, since the comment at issue was not coercive when viewed in context. Concur — Buckley, P.J., Andrias, Sullivan, Lerner and Friedman, JJ.